DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is claiming that the speaker support comprises a main body defining multiple openings, and wherein each of the multiple spring elements is positioned in a corresponding one of the openings.  Claim 9 does not have a further limitation of claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the openings" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11, 13-14 and 17-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeon (US 6,760,460).
Regarding claim 1, as broadly claimed, Jeon teaches an electronic device (col. 1, lines 6-12, figure 6) comprising a chassis (4) and a speaker assembly (figures 7A, 7B, 8, 10, 13A, 13B) comprising a speaker (100, 101, 102, 103 and/or 104), a monolithic speaker support (2, 3, 200, 300, figures 8, 10, 13B, col. 5, lines 63-67 through col. 6, lines 1-6) surrounding the speaker, the speaker support comprising a spring element (3, 300, col. 6, lines 1-5), and a fastener (400, 401, 
Regarding claims 2-3, as broadly claimed, Jeon teaches the electronic device, wherein the spring element allows the speaker support to move relative to the chassis within a range of motion while the fastener secures the spring element to the chassis (col. 7, lines 1-16 and col. 8, lines 2-18), wherein the range of motion is parallel to a direction of movement of the speaker (1, 104) relative to the speaker support (figure 10, col. 8, lines 2-18).
Regarding claim 5, Jeon teaches the speaker assembly that comprises additional spring elements (3, 300), and additional fasteners (400, 401, the screw with washer, figures 10, 13A, 13B) each securing a corresponding one of the additional spring elements to the chassis (figures 10, 13A, 13B).
Regarding claim 7, as broadly claimed, Jeon teaches a speaker assembly comprising -18-Attorney Docket No.: 122202-6851 (P44262US1)a speaker (100, 101, 102, 103, 104), a speaker support (2, 3, 200, 300, figures, 8, 10, 13B) surrounding the speaker, and multiple spring elements (3, 300, figures 7A, 7B, 8, 10, 13A, 13B, col. 6, lines 1-5) each configured to receive one of multiple fasteners (400, 401 and/or the screw with washer in figures 10, 13A, 13B), the spring elements being configured to allow the speaker support to move relative to the fasteners within a range of motion (figure 10, col. 7, lines 1-16 and col. 8, lines 2-18).
Regarding claim 8, as broadly claimed, Jeon teaches the speaker support (2, 200, 201) that comprises a main body defining multiple openings (201, figures 7A, 7B, 8, 10, 13A, 13B) extending through the main body, wherein each of the multiple spring elements (3, 300) is positioned in a corresponding one of the multiple openings (figures 7A, 7B, 8, 10, 13A, 13B).
th as mentioned above, Jeon teaches the speaker support (2, 200, 201) that comprises the main body defining multiple openings (201, figures 7A, 7B, 8, 10, 13A, 13B), wherein each of the multiple spring elements (3, 300) is positioned in a corresponding one of the openings (201, figures 7A, 7B, 8, 10, 13A, 13B).
Regarding claim 11, as broadly claimed, Jeon teaches each of the spring elements that is monolithically formed with the speaker support (figures 8, 10, 13B).
Regarding claim 13, as broadly claimed, Jeon teaches a speaker support (2, 3, 200, 300, 302, figures 7a, 7B, 8, 10, 13A, 13B) for surrounding a speaker (100, 101, 102, 103 and/or 104) mounted to the speaker support, the speaker support comprising a main body (2, 200, 201) defining an opening (201, figures 7A, 7B, 8, 10, 13A, 13B) extending through the main body, a fastener coupling (400, 401, the screw with washer, and see figures 10, 13A, 13B) within the openings, and -19-Attorney Docket No.: 122202-6851 (P44262US1)an arm (the projections or the arm portion 304, figures 13A, 13B) having a first end connecting to the main body (200 and/or the rear the rear rim of the body 200) and a second end connecting to the fastener coupling (400), the arm extending about at least half of the fastener coupling (400, 401) between the first end and the second end (figures 13A, 13B).
Regarding claim 14, as broadly claimed, Jeon teaches the arm (the projections or the arm portion 304, figures 13A, 13B) that extends from a first side of the opening, around the fastener coupling (400, 401) to a second side of the opening, and to the first side as claimed (figures 13A, 13B).
Regarding claim 17, as broadly claimed, Jeon teaches the arm (the projections or the arm portion 304) that extends at least once about an entirety of the fastener coupling (400, figures 10, 13A, 13B).  

Regarding claim 19, as broadly claimed, Jeon teaches the main body further defines additional openings (201) extending through the main body (2, 200, 201, col. 5, lines 63-67, figures 7A, 7B, 8, 10, 13A, 13B), the speaker support (2, 3, 200, 300, 302, figures 7A, 7B, 8, 10, 13A, 13B) further comprises additional fastener couplings, each of the additional fastener couplings being within a corresponding one of the additional openings (201, figures 10, 13A, 13B), and additional arms, each of the additional arms connecting a corresponding one of the additional fastener couplings to the main body (figures 10, 13A, 13B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 6,504,939).
As broadly claimed, Fukuda teaches a loudspeaker system comprising a chassis (10, 11) and a speaker assembly comprising a speaker (13, figure 3), a monolithic speaker support (14, 15, 16) surrounding the speaker, the speaker support comprising a spring element (15, col. 9, lines 16-19), and a fastener (16, 17) securing the spring element to the chassis (figures 1, 2, 3), wherein the spring element (15) is configured to reduce transmission of vibrations generated by the speaker to the chassis (col. 4, lines 12-14 and col. 9, lines 16-19, figures 1, 2, 3).  Fukuda does not specifically disclose an electronic device for the loudspeaker system.  However, the Examiner takes the Office Notice that providing an electronic device comprising a loudspeaker system is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the loudspeaker system of Fukuda in any communications device such as an electronic device for greater application.

Claims 4, 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 6,760,460).
Regarding claim 4, Jeon does not specifically disclose a keyboard coupled to the speaker assembly.  However, the Examiner takes the Office notice that providing a keyboard coupled to a speaker assembly is known in the art.

Regarding claims 6 and 12, Jeon does not specifically disclose that the monolithic speaker support and/or the spring element are formed from a plastic material.  However, the Examiner takes the Office notice that providing a speaker support and/or the spring elements in a loudspeaker system formed from a plastic material are known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any material for the speaker support and/or the spring elements in the system of Jeon such as providing the speaker support and/or the spring elements formed from a plastic material for an alternate choice depending on the applications and providing a better material to the system.
Regarding claim 20, Jeon does not specifically disclose that the speaker support or the main body, the fastening coupling and/or the arm of the spring element are formed from a plastic material.  However, the Examiner takes the Office notice that providing the elements or parts in a loudspeaker system such as the speaker support, fastening coupling and/or the spring elements in a loudspeaker system formed from a plastic material are known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any material for the speaker support or the main body, the fastening coupling and/or the arm of the spring elements in the system of Jeon such as providing the speaker support or the main body, the fastening coupling and/or the arm of the spring elements formed from a plastic material for an alternate choice depending on the applications and providing a better material to the system.

Allowable Subject Matter
Claims 10 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 5,956,412) teaches a loudspeaker case structure comprising a housing and supporting means for supporting and fixing the housing to the cabinet, wherein the supporting means comprising an elastic absorbing rib portion (54) for absorbing the vibrations propagated from the loudspeaker.
Heirich et al. (US 5,689,574) teaches an integral sound module that provides an isolation system between the display unit and the audio unit.
Yu (US 2008/0031485) teaches an auxiliary fastening device for assisting in fastening a transducer such as a speaker on a base structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
March 11, 2022